UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 MARCH 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-146478 International Vineyard, Inc. (Exact name of small business issuer as specified in its charter) Delaware 20-8820679 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35502 Camino Capistrano Dana Point, California 92624 (Address of principal executive offices) (949) 276-4729 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practical date.As of May 13, 2008, there were 9,224,375 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements INTERNATIONAL VINEYARD, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET March 31, 2008 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 56,211 Prepaid expenses 1,552 Total current assets 57,763 Property and equipment, net of accumulated depreciation 1,396 Total assets $ 59,159 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 3,097 Total current liabilities 3,097 Stockholders' equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding at December 31, 2007 - Common stock, $0.001 par value; 50,000,000 shares authorized; 9,224,375 shares issued and outstanding at March 31, 2008 9,224 Additional paid-in capital 101,926 Deficit accumulated during the development stage (55,088 ) Total stockholders' equity 56,062 Total liabilities and stockholders' equity $ 59,159 The accompanying notes are an integral part of theses financial statements. 2 INTERNATIONAL VINEYARD, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the period Three months April 2, 2007 ended (inception) to March 31, 2008 March 31, 2008 (Unaudited) (Unaudited) Net revenue $ - $ - Cost of revenue - - Gross profit - - General and administrative expenses (12,300 ) (54,288 ) Loss before income taxes (12,300 ) (54,288 ) Provision for income taxes 800 800 Net loss $ (13,100 ) $ (55,088 ) Basic and diluted earnings (loss) per share $ - $ - Weighted average common shares outstanding 9,224,375 8,911,473 The accompanying notes are an integral part of theses financial statements. 3 INTERNATIONAL VINEYARD, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the period Three months April 2, 2007 ended (inception) to March 31, 2008 March 31, 2008 (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ (13,100 ) $ (55,088 ) Adjustments to reconcile net loss to net cash used in operating activities: Additional paid-in capital in exchange for facilities provided - 2,400 by related party Depreciation 155 465 Changes in operating assets and liabilities: Prepaid expenses 1,058 (1,552 ) Accounts payable and accrued expenses 6,615 6,895 Net cash used in operating activities (5,272 ) (46,880 ) Cash flows from investing activities Purchase of fixed assets - (1,861 ) Net cash used in investing activities - (1,861 ) Cash flows from financing activities Proceeds from issuance of common stock - 113,750 Costs incurred in private placement offering - (5,000 ) Net cash provided by financing activities - 108,750 Net (decrease) increase in cash and cash equivalents (5,272 ) 60,009 Cash and cash equivalents, beginning of period 65,281 - Cash and cash equivalents, end of period $ 60,009 $ 60,009 Supplemental disclosure of cash flow information Income taxes paid $ 800 $ 800 Interest paid $ - $ - The accompanying notes are an integral part of theses financial statements. 4 INTERNATIONAL VINEYARD, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS 1) NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF BUSINESS The Company is currently a development stage company under the provisions of Statement of Financial Accounting Standards ("SFAS") No. 7 and was incorporated under the laws of the State of Delaware on April 2, 2007.The Company is developing a wholesale and distribution business that specializes in providing French and California sourced wines, via several company-owned brands, to the Chinese market.As of March 31, 2008, the Company has not reported any revenue and will continue to report as a development stage company until significant revenues are produced. INTERIM FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.The operating results of the Company on a quarterly basis may not be indicative of operating results for the full year.For further information, refer to the financial statements and notes included in International Vineyard, Inc.’s Form 10-KSB/A for the year ended December 31, BASIS OF PRESENTATION AND GOING CONCERN The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.The Company has incurred net losses since inception, and as of March 31, 2008, had an accumulated deficit of $55,088. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management recognizes that the Company must generate additional resources to enable it to continue operations. Management intends to raise additional financing through debt financing and equity financing or through other means that it deems necessary, with a view to moving forward and sustaining a prolonged growth in its strategy phases. However, no assurance can be given that the Company will be successful in raising additional capital. Further, even if the company raises additional capital, there can be no assurance that the Company will achieve profitability or positive cash flow. If management is unable to raise additional capital and expected significant revenues do not result in positive cash flow, the Company will not be able to meet its obligations and may have to cease operations. 5 INTERNATIONAL VINEYARD, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. CASH AND CASH EQUIVALENTS For purposes of the statement of cash flows, cash equivalents include all highly liquid debt instruments with original maturities of three months or less which are not securing any corporate obligations. CONCENTRATION OF CREDIT RISK Cash and Cash Equivalents - The Company maintains its cash deposits in one bank account which at times may exceed federally insured limits. PROPERTY AND EQUIPMENT Property and equipment are stated at cost less accumulated depreciation and amortization.
